—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 10, 1997 (People v Deonarain, 244 AD2d 419), affirming a judgment of the Supreme Court, Kings County, rendered February 27, 1995.
Ordered that the application is denied.
*246The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Altman and Goldstein, JJ., concur.